tax_exempt_and_government_entities_division release number release date uil department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date date taxpayer_identification_number person to contact identification_number contact telephone number dear this is a final adverse determination_letter as to o’s exempt status under sec_501 of the internal_revenue_code last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district columbia recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked effective date for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 you operate substantially for non-exempt purposes you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c _ you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer_advocate services taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure form 886-a publication cc cpa tax_exempt_and_government_entities_division - - department of the treasury internal_revenue_service te_ge eo examination commerce street mc dal dallas tx date taxpayer_identification_number form tax_year s ended date person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process - you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number _ shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form 886-a issues presented whether o is operated exclusively for exempt_purpose as described within internal_revenue_code sec_501 a whether o is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of o’s activities are in furtherance of a non-exempt purpose background facts an audit of o was commenced on date for the year ended date o was incorporated under the laws of the state under sec_402 of the not-for-profit corporation law income_tax as an organization described in sec_501 it was further determined to be classified as a public charity as described under sec_509 in a determination_letter o was determined to be exempt from federal in its articles of incorporation o stated its purposes to be a to provide consumer credit and budget counseling and advocacy but under no circumstances will this include the practice of law to families and individuals especially low income families and individuals who are in need of assistance b to educate the public to the uses and abuses of consumer credit c to establish a resource center and clearinghouse to compile collect and disseminate statistical and other data about unconscionable and abusive consumer credit practices d to engage and support research about consumer credit practices and abuses including how they impact adversely on the low income working class e other assistance and guidance and the conduct of any and all activities as shall from time to time be found appropriate in connection with the foregoing and as are lawful for not-for-profit corporations the members of the board_of directors as of date were d1 d2 d3 d4 nothing herein shall authorize the corporation directly or indirectly to engage in or include among its purposes any of the activities mentioned in sec_404 b through t of the not-for-profit corporation law d5 d6 d7 d8 and d9 p is a recognized authority on consumer credit and holds a degree in business he has many years of experience in the field of business administration and is a member of numerous civic organizations and has been singled out for his contributions to economic and community development salaries for the year ended date were as follows d2 chairperson - p vp t s d6 d7 d8 d9 director director president -salary vice president - salary vice chairperson treasurer secretary director director dollar_figure dollar_figure dollar_figure the board members of o consisted of the management of o as well as other directors o claimed in their response to information_document_request number item 2c that the organization is dedicated to assisting individuals in budget planning and debt management and claimed to provide one-on-one counseling and advice on such topics as budgeting money management debt consolidation credit bureau reporting activities consumer rights and responsibilities establishing credit home ownership and bankruptcy o claimed that the counselor assists the client in analyzing their financial situation and identifying all options available to help remedy the current problems that exist o claimed in their response to the above mentioned information_document_request which is in a narrative form that its goal is not only to remedy the immediate problem but also to rehabilitate the debtor through education so that a financially healthy consumer is returned to the credit market the organization claimed its basic mission and purpose is education of the individual and is to assist individuals and families that are experiencing financial difficulties this mission is accomplished by arranging debt repayment plans with creditors activity description debt management plans dmp’s the primary activity engaged in by o during the year under examination was solicitation of clients to enroll in debt management plans hereinafter dmps information_document_request number item 2c requested a narrative of the organization’s activities the organization responded in the narrative and addressed the dmp as one of its activities the narrative furnished stated that an overextended consumer may qualify for a dmp which is designed to assist the consumer in paying off their debts the narrative went on to state that the client through this plan makes one affordable monthly payment based on their income expenses and indebtedness the payment is then distributed by o to each of the client’s creditors in accordance with the plan established during the counseling session the narrative stated that the plan lasts for approximately months and provides for complete debt repayment in addition to giving the client the necessary skills to manage their own finances at the conclusion of the plan according to the organization the dmp is set up for a client only when necessary potential clients were individuals with unsecured debt o claimed in the narrative that the organization negotiates on behalf of the client and acts as a budget advisor to the client and a liaison with the creditor o claimed to have access with client’s creditors to reduce interest rates charged on balances and reduce the monthly payment information_document_request number item requested information as to how o determines if a potential client qualifies for a dmp the organization claimed that a budget is prepared to determine if the client has enough surplus to qualify for a dmp the organization was unable to substantiate this claim and did not provide copies of any budgets or client files information_document_request number item requested whether or not a list of income and expenses is obtained from the client and how this information is used during the initial contact with the potential client the organization claimed in the response to item that that yes the information is used to determine if the client can afford the dmp however it did not provide copies of any lists of income and expenses the president of the organization claimed initial calls for dmp and non-dmp consumers are given follow up calls within a few weeks for further discussion however the organization could not provide any documentation to substantiate this claim information_document_request number item requested data on what percentage of clients interviewed during actually signed up and enrolled on a dmp for the year ended date the organization claimed in their response to item that percent of the clients counseled in actually signed up for the dmp however documentation was not provided which could substantiate this percentage information_document_request number item requested data on the total number of clients that enrolled in the dmp for the year ended date the organization claimed in their response to item that ended date however again documentation was not provided which could verify this figure -_ clients enrolled in the dmp for the year information_document_request number item requested information as to ifa potential client does not qualify for a dmp what other counseling is provided item also requested information as to if the organization refers clients to other entities for assistance and requested the names addresses and telephone numbers of the entities and names of principals in the event referrals are made the organization claimed that ifa potential client does not qualify for a dmp the counselor may provide suggestions to adjust expenses in the client’s budget suggest additional income or refer the client to other entities or discuss bankruptcy as a last resort a list of other agencies and organizations to which referrals were claimed to be made was furnished with the addresses and telephone numbers however documentation was not provided with the counselor’s suggestions as client files for both dmp and non-dmp clients were requested on numerous occasions and not provided sources of revenue o’s primary source of revenue was derived from fair share revenue from client’s creditors and fees generated through the enrollment of clients in their dmps o also derived revenue from its bankruptcy and mortgage programs the revenue received for the period date-date was as follows percentage of total revenue client fees creditor fair share payments contributions in -kind contributions interest miscellaneous revenue dollar_figure_ total the revenue received for the years ended date and were as follows percentage of total revenue - percentage of total revenue dollar_figure ‘client fees creditor fair share payments interest contributions in-kind contributions grants miscellaneous revenue - total dollar_figure o’s primary sources of revenue were derived from fair share revenue and client fees which made up dollar_figure percent of the total revenue derived for the year ended date o received a relatively small amount of interest percent for the year ended december percent and in_kind contributions percent contributions __ fees o claimed in information_document_request number item that fees were waived when necessary in the event that the client’s budget did not allow for additional fees the organization however was unable to provide any documentation to support the waiving of fees or provide the percentage of fees related to the dmp which were partially or totally waived information_document_request number requested data as to the number of clients who a did not initially pay any portion of the requested fee for enrollment and b did not pay any portion of the requested fee for monthly services the organization was unable to provide this data in their response the following is a list of fees charged by o for various categories of services that were provided to clients dollar_figure credit counseling monthly dmp payment average fee negotiation fee credit report interpretation first time homebuyers counseling fee bankruptcy fee- individual bankruptcy fee joint bankruptcy fee-joint living separate bankruptcy individual self employed bankruptcy joint one self employed bankruptcy both self employed counselor certification and evaluation in response to idr number item the organization claimed that the counselors are required to be certified and the certification is performed by the idr number item the organization claimed that the counselors were given a study guide and as each counselor studied a particular section they took a test on line however the organization did not provide a copy of the study guide or a copy of the test results when requested in response to - copies of advertisements used to hire counselors were requested in information_document_request number item however this documentation was not provided as the organization claimed they did not have copies and counselors had not been hired since o claimed in response to information_document_request number item that newly hired counselors should have a degree however those counselors that do not have degrees were promoted after learning the business of the company such as customer service and sitting in on counseling sessions and then passing the certification test o did not provide copies of any of the counselor applications used when potential candidates applied for a position counselors are evaluated once a year through performance appraisals and self appraisals the organization provided copies of counselor evaluations prepared in and for five different counselors in response to information_document_request number item areas on the performance appraisal included major responsibilities professional strengths results and accomplishments areas for improvement and an action plan a review of the counselor evaluations provided by the organization _ indicated that one of the major responsibilities of one of the counselors was to encourage clients to join the dmp the results and accomplishments section on the counselor evaluations included the following for four different counselors signed up a ratio of clients seen signed up a ratio of more than than _ percent of my clients sign up to the dmp areas for improvement on three of the counselors evaluations included improve dmp sign up ratio percent of clients seen in signed up a ratio of percent of clients seen and more percent of copies of counselor evaluations prepared for the years of and have been attached to this form 886-a and are marked as exhibit a information_document_request number item sec_2 and respectively requested data on a the average length of time spent on an initial call with a potential dmp client b with respéct to a-potential client who the organization enrolls in a dmp the average length of time spent on a call and c with respect to a potential client who does not enroll in a dmp the average length of time spent on the call the organization in response to information_document_request number item sec_2 and respectively indicated that a the average length of time spent on a call for a client that does not enroll ina dmp i sec_4 minutes b the average length of time spent on a call with an average dmp is minutes and c the average length of time spent on a call of a client that enrolls in the dmp i sec_30 minutes the organization did not track or compile any data and did not generate any reports for the telephone site as stated in response to information_document_request number item sec_1 and call transcripts were not provided the organization in information_document_request number stated that statistical data pertaining to the telephone site was not compiled maintained or tracked and as a result no documentation was provided the president of the organization in an interview with the agent claimed that on the initial telephone call the prospective client’s financial situation is analyzed and all options are explored item of information_document_request number requested data on how much time is spent on each phase of training dmp processing vs counseling and education for the counselors the organization in response to item stated that of the counselors time is spent on counseling and education and that percent of the counselors time is spent on the dmp which ranks on their priority list however substantiation to verify this claim was not provided information_document_request number item requested information on whether the organization performs education and counseling to clients on the telephone or is all counseling done in person the organization responded that telephone counseling is offered to their clients the organization claimed in its literature that the counselors perform both face to face counseling and counseling over the telephone information_document_request number item requested information concerning counselors maintaining adequate_records on each client to demonstrate that the organization followed an educational methodology and also requested copies and records for the file the organization responded to item number and claimed that counselors maintained adequate_records however all files were forwarded to an agency a who is now handling all the organization’s past client accounts information_document_request number item requested copies of client files for dmp enrollees as well as non-dmp enrollees and the organization claimed that all copies of client files were forwarded to a information_document_request number item requested again copies of client files maintained for dmp enrollees as well as non-dmp enrollees however these were not provided to the agent again the president claimed initial calls for dmp and non-dmp consumers are given follow up calls within a few weeks for further discussion however the organization could not provide any documentation to substantiate this claim lack of educational activities and documentation the organization stated as part of a listing of events entitled education that during the audit year it provided educational workshops and seminars to colleges community groups employee assistance programs churches parent teacher associations and many more organizations throughout the discussed included the principles of money management budgeting debt consolidation what is credit why is credit important credit reporting issues first time home buying bankruptcy and other related topics the president of o conducted the majority of the workshops and seminars the topics o claimed in response to information document number item that each of the seminars are about the consumers financial future with questions being addressed as to what is happening now and how to handle it with a focus on how does the consumer handle their financial situation in the future the organization provided a listing of the different events in and in response to information document number item which reflected the date of the event the host of the event the general location of the event and the time of the event the organization also provided a more detailed listing of different events in response to information_document_request number item only for the year this listing provided details including the agency organization hosting the event the general location dates and times of the event as well as a brief description of the host and a brief description of the topic discussed the number of participants and the amount of fees charged if any were also provided there was no detailed documentation provided in response to information_document_request number item which requested copies of all syllabus agenda handouts videos and audio tapes the organization did not provide any copies of syllabus agendas handouts rosters of attendees sign in sheets other registration forms video tapes audio tapes or any other information substantiating the specific events and participants the organization’s president claimed in a letter dated date-to the agent which was attached to the education listing that the television and radio shows reached millions of consumers and that the face to face seminars ranged in attendance from ten people to people per seminar the number of attendees viewers and listeners could not be substantiated the president of o claimed to be on both the television and radio shows however again was unable to produce any video or audio tapes requested to substantiate these shows as requested in information_document_request number q o again was unable to provide any documentation on registration or other proof of who attended the workshops seminars and other outreach programs including the audience for the television and radio shows advertising information_document_request number item 2e requested copies of all marketing and advertising materials the organization only provided copies of advertisements it placed on bus shelters these advertisements showed the name of the president of the organization and the name of the vice president of operations with the phrase we can help-call and it listed the name of the organization telephone number and web site on the advertisement these advertisements did not list the services it provided or mention any workshops or outreach programs the organization provided pamphlets brochures and other printed literature in response to information_document_request number item 2b the pamphlets brochures and other printed literature received and reviewed contained information on the various services provided by the organization and the areas the organization could provide assistance with advice on how to clean up your credit report budget your money payment plans stop foreclosure refinance your home no credit check one monthly payment student_loan counselors bankruptcy attorney on staff face to face or telephone counseling the pamphlets brochures and other literature provided did not mention any workshops or outreach programs information_document_request number item requested information on the content of any mass media and direct mail advertising and if the advertising described seminars classes and counseling or is the dmp prominently featured in the advertising the organization stated that when it advertised the advertisements contained information on the services the organization offered no credit check one monthly payment advice on how to clean up the credit report student_loan counselors mortgage counselors bankruptcy attorney on staff and face to face or telephone counseling as stated above the only copies of advertisements provided was the bus shelter advertising which made no mention of the services offered web site o utilized its website to provide information to the general_public regarding the services the organization offered information_document_request number item requested the date the organization’s web site made its on-line debut the organization responded to item by stating that the o’s web site made its online debut in information_document_request number item requested a printout of each of the organization’s web site pages as they appeared during the year ended december a copy of the pages from the web site were furnished by the organization in response to this information_document_request however the date was not reflected on the printouts agent obtained a copy of the pages of the o web site from another web site www archive org these pages were dated date and are attached exhibit b to this form 886-a the o’s web site contained various subject areas including financial counseling and debt management debt management home ownership credit reports bankruptcy educational_services membership member services and a section for an on line mortgage application the educational_services section of the web site contained only one sentence which stated the following o provides presentations and workshops for major corporations - community groups churches and schools the educational_services section of the web site did not provide a list or any details of upcoming presentations and workshops to be presented the time and location of the workshops and presentations as well as a list and description of the topics were not provided on the web site the web site contained minimal educational material and promoted o’s debt management program dmp mortgage program and bankruptcy program the majority of the website was devoted to the debt management program dmp a response to information_document_request number item indicated that the o web site was for informational purposes only and it was not tracked item number of information_document_request number claimed that reports were not generated for the web site mortgage program o claimed in response to information_document_request number item 2c in the form of a narrative that one of the activities conducted was assisting families in obtaining mortgages and or the refinancing of their existing mortgage o claimed in response to the information_document_request mentioned above that the organization through their mortgage department assisted and educated consumers and that many of the individuals and families who were previously not eligible were able to be considered for mortgages as a result of o counseling program the organization recommended mortgage financing and or refinancing as a measure of budgeting the organization claimed to have participated in outreach programs with various community development groups and major banks to educate the public about home ownership however were unable to provide detailed documentation and substantiation of these outreach programs details on this program were requested in information_document_request number item however the organization failed to provide any additional details of the mortgage program or its activities bankruptcy program o claimed in response to information_document_request number item 2c that the organization was assisting their clients with the bankruptcy process and attempting to make the process as simple as possible the purpose was to provide consumers with the necessary tools to file chapter bankruptcy petitions with the courts without the need for any legal representation o claimed in response to information_document_request number item that providing bankruptcy services was a rehabilitative process for clients that had no other solution details on this program were requested in information_document_request number item however the organization failed to provide any additional details of the bankruptcy program or its activities o derived revenue from their clients as a result of the mortgage program dollar_figure for the year ended date or bankruptcy program dollar_figure_ it conducted percent of total revenue and the for the year ended date or _ percent _ law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the internal_revenue_code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed income_tax regs sec_1_501_c_3_-1 the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c - d in other words the two components of education are public education and individual training sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects sec_1_501_c_3_-1 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant nonexempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific ' problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational nor scientific but rather commercial the court found that the corporation had completely failed to demonstrate that its services were not in competition with commercial businesses the court found that the organization’s financing did not resemble that of a typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the general_public its only source_of_income was from fees for services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations rev_rul 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status in the case of consumer credit counseling service of alabama inc v u s a e t r d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c - d i b for this it charged no fee the court found that the counseling programs were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states us t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the organizations included in the above decision waived the monthly fees when the payments would cause a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and the united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 1968_1_cb_249 career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa the croa defines a credit repair organization as ii providing advice or assistance to any consumer with regard to any activity or service described in clause i i improving any consumer's credit record credit history or credit rating or a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission's policy is that if an entity communicates with consumers in any way about the consumers' credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold-calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes government’s position the primary activity of o was not educational or chartitable as defined under the internal_revenue_code its regulations or legal precedence the primary activity was the enrollment of debtors in dmp’s the operations of o were not consistent with organizations described in sec_501 of the internal_revenue_code and its exemption should be revoked o was not engaged primarily in activities that accomplish an exempt_purpose the organization operated to serve a substantial non-exempt purpose the purpose of o’s activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of alabama inc v u s in this case o engaged in minimal activities which further an exempt_purpose the majority of income dollar_figure percent for the year ended date was derived from fair share revenue and from fees relating to the debt management program dmp the bankruptcy program and the mortgage program o received a very minimal amount of grants and contributions compared to the total amount of revenue derived during the year under examination year ended date the organization provided limited records to substantiate the seminars classes outreach and other educational activities it was involved with the records provided by the organization only included a listing of the activity the host the dates and times and the general location of the activity the documentation of the outreach activities including classes seminars workshops and other education activities was very minimal during the audit year and prior to the audit year o claimed it engaged in meaningful outreach during the tax_year ended date however the organization could not provide specific documentation to substantiate these activities records maintained were very limited with respect to seminar outlines syllabus rosters of attendees sign in sheets of participants attending the event and other related documentation to substantiate the event there is very little evidence to substantiate that the primary activity of the organization was education and outreach when the primary activities were placing individuals on dmp’s there was no documentation provided to substantiate the claim that followup counseling or education is performed by o with their clients once they are placed on a dmp the requirements of sec_501 especially education were not met during the audit year as minimal documentation was furnished to substantiate the events the organization was involved with detailed documentation was not available as previously stated there was no substantiation provided as far as the counseling and education of these individuals when they contacted o and client files were not provided in addition o has a substantial non-exempt purpose of selling a product the dmp o was not furthering any charitable or educational purpose by offering a dmp a bankruptcy program or a mortgage program finally as previously stated o received a very small percentage of the total revenue derived from contributions from the general_public dollar_figure percent contributions and dollar_figure percent in_kind contributions during the year examined substantially_all revenues were generated from the administration of the debt management programs dmp’s and other programs including the bankruptcy program and the mortgage program with the majority of this revenue derived from fair share payments made by credit card companies and client fees conclusion in summary o was not operated exclusively for educational or for any other exempt purposes within the meaning of sec_501 of the internal_revenue_code since its primary activity was the sale of debt management plans dmp’s o did not engage primarily in activities which accomplish an exempt_purpose more than an insubstantial part of the activities of o were in furtherance of a non-exempt purpose the amount of time devoted to education and outreach activities was minimal compared to o’s primary activity of setting up dmp’s there was no detailed documentation provided on the educational workshops and seminars o only was able to provide a list of all seminars lectures or programs held off site during the audit year therefore o was unable to substantiate the educational outreach activities it claimed were conducted at this time accordingly it is determined that o is not an organization described in sec_501 and is not exempt from federal_income_tax under sec_501 of the internal_revenue_code the organization should be revoked effective date
